Citation Nr: 1615074	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  10-04 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1963 to November 1965.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in January 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the Remand portion of the decision.


FINDING OF FACT

The Veteran's current tinnitus cannot be reasonably disassociated from his military service. 


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 C.F.R. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for tinnitus as a result of his exposure to loud noise during service, in particular rifle fire.  He testified that his ears would ring for hours following training on a rifle range while in service, and that he developed an intermittent ringing in the ears while in service that had persisted to the present. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service treatment records are void of any complaints or findings of tinnitus.  The Veteran's DD Form 214 revealed that his military occupational specialty (MOS) was communications center specialist.

The Veteran was afforded a VA examination in connection with his tinnitus claim in January 2008.  He reported that he experienced ringing in the ears one to two times a week and that the ringing did not last long.  The VA examiner found that the Veteran's description of his symptoms was more consistent with transient head noise than tinnitus and dismissed any diagnosis of tinnitus. 

In a February 2008 VA outpatient record, it was noted that the Veteran had reported tinnitus symptoms on and off for the last ten years.  A diagnosis of tinnitus was made. 

During a November 2008 hearing with the RO, the Veteran reported that he experienced ringing in the ears following his training sessions at the firing range while in service.  He also stated that his current intermittent tinnitus symptoms began in service and continued to the present day. 

The Veteran was afforded another VA examination in connection with his tinnitus claim in April 2009.  He reported that he experienced tinnitus symptoms two to three or more times per week, with a duration of five to six minutes.  He also reported that he "just has learned to live with it."  The VA examiner diagnosed subjective tinnitus, and also found that the tinnitus was as "likely as not" a symptom associated with the hearing loss.  The examiner then concluded by offering the opinion that tinnitus was "less likely than not" caused by or a result of military noise exposure.  In support thereof, the examiner noted that the entrance examination revealed left ear hearing loss that was associated with childhood mumps.  In addition, the examiner referenced medical literature concerning the diagnosis of tinnitus and its distinction from transient ear noise, and highlighted the fact that such literature suggested asserted tinnitus symptoms must manifest in noise that lasts at least five minutes and occurred at least two times per week. 

During an August 2014 hearing before the Board, the Veteran testified that he first began experiencing ringing in the ears following training sessions at the rifle range in service.  According to the Veteran, the ringing lasted for a couple of hours and then subsided.  He added that while still in service he experienced tinnitus symptoms independent of his rifle range training sessions and that the symptoms "could just happen and then go away and then come back."  

After a thorough review of the evidence of record, the Board concludes that service connection for tinnitus is warranted.  Post-service evidence of record reflects a diagnosis of tinnitus.  Acoustic trauma is consistent with the Veteran's service as a communications center specialist, as well as substantiated by his competent and credible statements of exposure to rifle fire during service.  

With consideration of the benefit of the doubt, the Board finds that Veteran's tinnitus cannot be reasonably disassociated from his active military service, and therefore service connection for tinnitus is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran's most recent VA audiological examination occurred in April 2009.  The VA examiner noted that the Veteran's claims file had been reviewed.  Following an audiological evaluation, the report concluded with a diagnosis of bilateral hearing loss.  The VA examiner then opined that the Veteran's bilateral hearing loss was "less likely as not caused by or a result of military noise exposure."  In support thereof, the examiner referred to service medical records which revealed left ear hearing loss upon entrance and separation records which reported mumps as a child, with left sided deafness. 

The Board finds the underlying rationale provided by the examiner in April 2009 to be inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that medical opinions based on incomplete or inaccurate factual premise are not probative); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  The reference to the finding of left sided hearing loss upon entrance does not offer any justification as to why the VA examiner believed it to be "less likely than not" that the Veteran's currently diagnosed right ear hearing loss was caused by or a result of conceded military noise exposure.  As for the left side hearing loss, comparing audiometric testing from the beginning of service to the end of service reveals an upward shift in hearing acuity, reflecting worsening hearing.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  The Veteran must be afforded an appropriate VA examination to determine whether his current right ear hearing loss is related to his military service and whether his pre-existing left ear hearing loss was aggravated by his military service.  This examination must be conducted by an examiner that has not previously rendered an opinion in this matter.  The Veteran's electronic claims file must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must render an opinion as to: 

(a) whether any degree of the Veteran's current right ear hearing loss is related to his period of military service, to include as due to in-service noise exposure, and the specific evidence upon which this finding was made;

(b) whether the Veteran's pre-existing left ear hearing loss was aggravated by his period of military service, to include as due to in-service noise exposure, and the specific evidence upon which this finding was made.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.    

3.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If any part of the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


